UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 08/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund August 31, 2016 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% Rate (%) Date Amount ($) Value ($) California - 98.3% ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 6,102,350 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 5.00 8/1/43 3,000,000 3,570,090 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue 5.00 10/1/37 1,650,000 2,009,040 Anaheim Community Facilities District Number 08-1, Special Tax Revenue (Platimum Triangle) 4.00 9/1/41 6,000,000 6,588,120 Anaheim Community Facilities District Number 08-1, Special Tax Revenue (Platimum Triangle) 4.00 9/1/46 2,000,000 2,191,560 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 7,500,000 9,061,200 California, GO 5.00 8/1/22 5,000,000 5,092,250 California, GO (Various Purpose) 5.00 11/1/23 5,000,000 5,874,550 California, GO (Various Purpose) 5.25 2/1/29 13,835,000 16,781,025 California, GO (Various Purpose) 5.00 10/1/29 5,250,000 5,599,650 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 17,176,200 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 5,067,135 California, GO (Various Purpose) 5.25 9/1/31 25,000,000 30,034,000 California, GO (Various Purpose) 5.25 9/1/32 19,500,000 23,394,930 California, GO (Various Purpose) 5.25 10/1/32 9,170,000 11,031,143 California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,536,220 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 34,428,000 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 11,804,900 California, GO (Various Purpose) 5.00 9/1/36 10,000,000 12,501,100 California, GO (Various Purpose) 5.00 2/1/38 5,000,000 5,927,150 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 20,117,125 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 98.3% (continued) California, GO (Various Purpose) 5.00 9/1/45 2,500,000 3,117,650 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Refunding Bonds (Kern County Tobacco Funding Corporation) 5.00 6/1/34 5,000,000 5,675,350 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 230,000 247,662 California Educational Facilities Authority, Revenue (Chapman University) 5.00 4/1/40 5,000,000 6,002,900 California Educational Facilities Authority, Revenue (Chapman University) 5.00 4/1/45 2,305,000 2,755,489 California Educational Facilities Authority, Revenue (Occidental College) 5.00 10/1/45 500,000 614,225 California Educational Facilities Authority, Revenue (Pepperdine University) 5.00 9/1/45 5,000,000 6,128,300 California Educational Facilities Authority, Revenue (Pooled College and University Projects) (Escrowed to Maturity) 5.63 7/1/23 120,000 140,408 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,463,400 California Health Facilities Financing Authority, Revenue (Adventist Health System/West) 4.00 3/1/39 7,500,000 8,274,375 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,650,000 2,010,344 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,944,896 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/30 3,500,000 4,377,835 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,430,000 5,510,787 California Health Facilities Financing Authority, Revenue (Providence Saint Joseph Health) 4.00 10/1/35 6,500,000 7,364,760 California Health Facilities Financing Authority, Revenue (Providence Saint Joseph Health) 4.00 10/1/47 10,000,000 11,170,600 California Health Facilities Financing Authority, Revenue (Rady Children's Hospital - San Diego) 5.25 8/15/41 8,500,000 9,779,760 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 7,500,000 8,919,675 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 98.3% (continued) California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 7,525,000 8,477,213 California Health Facilities Financing Authority, Revenue (Stanford Hospital and Clinics) 5.00 8/15/42 1,000,000 1,179,940 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 11/15/30 750,000 946,935 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/31 3,500,000 4,206,125 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 11/15/31 1,150,000 1,446,424 California Health Facilities Financing Authority, Revenue (Sutter Health) 4.00 11/15/41 10,000,000 11,181,000 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/43 2,000,000 2,416,780 California Housing Finance Agency, Home Mortgage Revenue (Collateralized; FNMA) 5.50 8/1/38 260,000 263,973 California Infrastructure and Economic Development Bank, Revenue (Academy of Motion Pictures Arts and Sciences Obligated Group) 5.00 11/1/41 2,250,000 2,705,198 California Municipal Finance Authority, Charter School Revenue (The Palmdale Aerospace Academy Project) 5.00 7/1/41 1,750,000 a 1,910,370 California Municipal Finance Authority, Charter School Revenue (The Palmdale Aerospace Academy Project) 5.00 7/1/46 1,670,000 a 1,816,259 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 3,965,000 4,031,810 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/50 1,500,000 1,716,105 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 6,228,750 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 a 8,480,775 California School Finance Authority, Charter School Revenue (Aspire Public Schools - Obligated Group) 5.00 8/1/41 1,750,000 a 2,019,535 California School Finance Authority, School Facility Revenue (Alliance for College-Ready Public Schools Projects) 5.00 7/1/45 3,500,000 a 4,040,540 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 98.3% (continued) California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 5,000,000 6,263,250 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/25 1,795,000 2,188,302 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 10,000,000 11,882,800 California State University Trustees, Systemwide Revenue 5.00 11/1/27 85,000 90,987 California State University Trustees, Systemwide Revenue 5.00 11/1/28 165,000 176,591 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 4,800,000 4,817,856 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 2.10 10/1/19 2,000,000 2,001,480 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 5.00 10/1/45 3,550,000 4,164,718 California Statewide Communities Development Authority, Revenue (Buck Institute for Research on Aging) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/34 2,390,000 2,903,826 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 4,316,700 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 13,479,663 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/43 4,000,000 4,794,880 California Statewide Communities Development Authority, Revenue (Henry Mayo Newhall Memorial Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/43 2,100,000 2,524,515 California Statewide Communities Development Authority, Revenue (John Muir Health) 5.00 8/15/41 1,200,000 1,480,200 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 3,000,000 3,499,050 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 5,250,000 a 6,102,075 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 98.3% (continued) California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 10,932,700 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,397,050 California Statewide Communities Development Authority, Revenue (University of California, Irvine East Campus Apartments) 5.00 5/15/40 3,000,000 3,642,690 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) (Prerefunded) 6.00 1/1/19 7,975,000 b 8,954,410 Eastern Municipal Water District, Water and Wastewater Revenue 5.00 7/1/42 5,000,000 6,216,750 Escondido Union High School District, GO 0.00 8/1/41 2,525,000 c 1,104,814 Escondido Union High School District, GO 0.00 8/1/46 3,000,000 c 1,095,780 Foothill/Eastern Transportation Corridor Agency, Senior Lien Toll Road Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 1/15/35 10,000,000 c 5,545,600 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds 5.00 6/1/40 3,500,000 4,266,710 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,827,379 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 9,755,000 9,910,982 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/47 70,000,000 c 7,449,400 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 8,000,000 8,032,320 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 12,500,000 12,779,000 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 c 4,043,769 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 98.3% (continued) Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 c 4,121,199 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 c 4,223,913 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 c 2,609,780 Imperial Irrigation District, Electric System Revenue 5.00 11/1/37 2,500,000 3,101,575 Imperial Irrigation District, Electric System Revenue 5.00 11/1/38 1,800,000 2,233,134 Irvine Community Facilities District Number 2013-3 Improvement Area Number 1, Special Tax Revenue (Great Park) 5.00 9/1/44 2,500,000 2,869,225 Jurupa Public Financing Authority, Special Tax Revenue 5.00 9/1/42 3,420,000 3,990,593 Kaweah Delta Health Care District, Revenue 5.00 6/1/40 2,500,000 2,961,400 Long Beach, Harbor Revenue 5.00 5/15/42 3,500,000 4,303,600 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/29 1,190,000 1,419,396 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/30 1,110,000 1,318,047 Los Angeles County Public Works Financing Authority, LR 5.00 12/1/45 4,000,000 4,891,400 Los Angeles County Regional Financing Authority, Revenue (MonteCedro Inc. Project) 5.00 11/15/44 2,000,000 2,343,360 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 5,000,000 5,794,900 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/29 3,915,000 4,486,355 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 18,007,767 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 28,520,000 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/38 3,500,000 4,211,760 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.00 5/15/38 4,500,000 5,505,120 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 29,423,911 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 98.3% (continued) Los Angeles Harbor Department, Revenue 5.00 8/1/39 2,050,000 2,484,826 Metropolitan Water District of Southern California, Water Revenue 5.00 10/1/34 5,000,000 6,017,850 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,500,350 Metropolitan Water District of Southern California, Water Revenue 5.00 7/1/40 2,000,000 2,483,560 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 c 4,553,059 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.25 9/1/26 2,760,000 3,361,321 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 b 454,418 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 16,935,000 17,847,796 Northern California Transmission Agency, Revenue (California-Oregon Transmission Project) 5.00 5/1/38 1,565,000 1,946,203 Northern California Transmission Agency, Revenue (California-Oregon Transmission Project) 5.00 5/1/39 1,500,000 1,865,370 Norwalk-La Mirada Unified School District, GO (Insured; Assured Guaranty Corp.) 0.00 8/1/38 5,645,000 c 2,681,770 Oakland Redevelopment Successor Agency, Subordinated Tax Allocation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/36 3,000,000 3,601,110 Oakland Unified School District, GO 6.63 8/1/38 5,000,000 6,304,000 Oakland Unified School District, GO 5.00 8/1/40 3,500,000 4,264,155 Palomar Community College District, GO 0/6.38 8/1/45 15,515,000 d 12,635,106 Peralta Community College District, GO (Dedicated Unlimited Ad Valorem Property Tax Bonds) 4.00 8/1/39 5,000,000 5,642,950 Placentia-Yorba Linda Unified School District, GO 0.00 8/1/46 7,000,000 c 2,656,570 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 4,085,670 Pomona Unified School District, GO (Insured; Build America Mutual Assurance Company) 5.00 8/1/39 2,000,000 2,393,560 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,483,610 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 98.3% (continued) Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 6,357,725 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) 5.00 12/1/26 7,000,000 8,432,410 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 5,000,000 5,163,800 Sacramento Municipal Utility District, Electric Revenue 5.00 8/15/28 1,845,000 2,186,731 Sacramento Municipal Utility District, Electric Revenue (Prerefunded) 5.00 8/15/21 655,000 b 786,812 San Bernardino County, COP (Capital Facilities Project) (Escrowed to Maturity) 6.88 8/1/24 5,000,000 6,600,550 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 3,000,000 3,403,470 San Diego County Regional Transportation Commission, Sales Tax Revenue 5.00 4/1/44 10,000,000 12,077,500 San Diego Public Facilities Financing Authority, Water Revenue (Prerefunded) 5.25 8/1/20 6,000,000 b 7,036,320 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/23 6,775,000 8,028,104 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/28 2,000,000 2,409,060 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/29 2,000,000 2,382,100 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/29 1,000,000 1,287,190 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/32 1,000,000 1,267,500 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/37 10,000,000 11,940,500 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 c 405,925 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 98.3% (continued) San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 5.00 8/1/18 1,585,000 1,715,636 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 c 384,245 San Joaquin Hills Transportation Corridor Agency, Senior Lien Toll Road Revenue 5.00 1/15/50 5,000,000 5,803,600 Santa Margarita Water District Community Facilities District Number 2013-1, Special Tax Revenue (Village of Sendero) 5.63 9/1/43 7,000,000 8,250,760 Santa Margarita Water District Community Facilities District Number 99-1, Special Tax Revenue (Talega) 5.00 9/1/27 1,945,000 2,348,296 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/29 1,500,000 1,748,490 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/30 1,000,000 1,163,120 Southern California Public Power Authority, Revenue (Canyon Power Project) (Prerefunded) 5.25 1/1/20 7,485,000 b 8,609,097 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/28 3,145,000 3,613,070 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/29 2,230,000 2,559,170 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 5.00 7/1/29 11,865,000 13,408,636 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/27 13,765,000 15,824,932 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/25 1,620,000 1,968,867 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 1,115,000 1,350,566 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/38 2,500,000 2,983,950 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 98.3% (continued) Successor Agency to the Redevelopment Agency of the City and County of San Francisco, Tax Allocation Revenue (Mission Bay North Redevelopment Project) 5.00 8/1/36 1,555,000 1,926,909 Successor Agency to the Redevelopment Agency of the City and County of San Francisco, Tax Allocation Revenue (Mission Bay South Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/41 1,750,000 2,173,815 Successor Agency to the Redevelopment Agency of the City and County of San Francisco, Tax Allocation Revenue (Mission Bay South Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/43 1,100,000 1,358,698 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/28 3,000,000 3,764,580 Tender Option Bond Trust Receipts (Series 2016-XM0375), (Riverside County Transportation Commission, Sales Tax Revenue) Non- recourse 5.25 6/1/21 7,500,000 a,e 9,260,925 Tender Option Bond Trust Receipts (Series 2016-XM0379), (Los Angeles Department of Water and Power, Water System Revenue) Non- recourse 5.00 7/1/20 12,000,000 a,e 14,267,280 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 925,000 939,791 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.13 6/1/46 8,850,000 8,850,531 Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 3,000,000 3,330,300 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 8,864,880 Turlock Irrigation District, Revenue 5.00 1/1/25 5,610,000 6,339,861 Turlock Irrigation District, Revenue 5.00 1/1/26 8,120,000 9,162,121 University of California Regents, General Revenue 5.25 5/15/30 3,000,000 3,808,200 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 98.3% (continued) University of California Regents, General Revenue (Prerefunded) 5.75 5/15/19 3,000,000 b 3,415,740 University of California Regents, Limited Project Revenue 5.00 5/15/42 10,000,000 11,837,200 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 10,000,000 12,012,900 University of California Regents, Medical Center Pooled Revenue 4.00 5/15/44 3,000,000 3,355,410 Walnut Energy Center Authority, Revenue 5.00 1/1/27 3,150,000 3,991,176 Wiseburn School District, GO 0.00 8/1/37 6,400,000 c 3,325,184 U.S. Related - 1.9% Guam, Business Privilege Tax Revenue 5.00 1/1/31 1,925,000 2,149,571 Guam, Business Privilege Tax Revenue 5.00 11/15/34 6,930,000 7,947,255 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 3,300,000 3,966,864 Guam, LOR (Section 30) (Prerefunded) 5.63 12/1/19 5,450,000 b 6,288,700 Total Investments (cost $952,283,398) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, these securities were valued at $47,897,759 or 4.49% of net assets. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Collateral for floating rate borrowings. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund August 31, 2016 (Unaudited) The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 1,068,775,845 - Liabilities ($) Floating Rate Notes †† - (9,750,000 ) - ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity NOTES Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (Liquidation Shortfall). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At August 31, 2016, accumulated net unrealized appreciation on investments was $116,492,447, consisting of $116,620,304 gross unrealized appreciation and $127,857 gross unrealized depreciation. At August 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 By: /s/ James Windels James Windels Treasurer Date: October 14, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
